Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Daujotas (US 2018/0370455), previously cited.

Regarding claim 32, 
Daujotas teaches:
A method for operating a rearview device for a motor vehicle comprising a camera arrangement, an output unit including a screen, which is connected to the camera arrangement and is at least partially reflective in areas, and a control unit, (Daujotas: abstract; Fig 1; 3A-B; [0020]-[0023]; [0025]) comprising: 
capturing a rearward traffic situation with the camera arrangement (Daujotas: Fig 2, 3A; camera 16 facing towards area/scene behind vehicle; [0021]-[0022]); 
displaying the rearward traffic situation captured by the camera arrangement as a camera image for a driver of the motor vehicle on the output unit with suitable image properties which make a conventional mirror image of the partially reflective output unit at least predominantly invisible (Daujotas: Fig 2, 3A; [0021]; [0025]-[0026]; rear view mirror 18 with integrated display displays image data from camera including area/scene behind vehicle; [0043]; rearview mirror 18 visible to the driver; [0003]; [0005]; [0025]; When the mirror camera system 10 is in camera mode, the image data captured by the camera 16 is displayed on the integrated display of the rearview mirror 18); 
determining a degree of impairment of the camera image by the control unit (Daujotas: [0003]; [0005]; [0025]; [0034]-[0035]; [0039]; [0041]-[0049]; ECU 22 of the rearview mirror 18 conducts a brightness level analysis to analyze the image data 24 output by the camera 16 to determine the luminance value of the scene 20 which determines if the scene 20 is darker than night, the camera is blocked/obstructed, the camera mode is useless, or not); 
automatically activating the output unit by the control unit in such a way that when a predetermined degree of impairment is exceeded, the camera image is no longer displayed on the output unit (Daujotas: Fig 5; [0039]; [0043]-[0045]; [0048]; When ECU 22 determines, as a result of one or more of the brightness level analysis, the histogram analysis, the high dynamic range analysis, and the AGC analysis, that the scene 20 is darker than night (i.e., the luminance value of the scene 20 is within a predetermined threshold range), the ECU 22 sends a signal to switch the mirror camera system 10 from the camera mode to the standard mirror mode.  ECU 22 automatically switches the mirror camera system 10 from the camera mode to the standard mirror mode a predetermined time after sending the signal.  By switching the mirror camera system 10 from the camera mode to the standard mirror mode, the driver is still able to view the scene 20 rear of the vehicle 12, albeit via the semitransparent reflective surface of the rearview mirror 18, while facing the scene in front of the vehicle 12); and 
visible imaging of the rearward traffic situation at least in areas on the output unit by means of the conventional mirror image of the rearward traffic situation (Daujotas: Fig 5; [0039]; [0043]-[0045]; [0048]; When ECU 22 determines, as a result of one or more of the brightness level analysis, the histogram analysis, the high dynamic range analysis, and the AGC analysis, that the scene 20 is darker than night (i.e., the luminance value of the scene 20 is within a predetermined threshold range), the ECU 22 sends a signal to switch the mirror camera system 10 from the camera mode to the standard mirror mode.  ECU 22 automatically switches the mirror camera system 10 from the camera mode to the standard mirror mode a predetermined time after sending the signal.  By switching the mirror camera system 10 from the camera mode to the standard mirror mode, the driver is still able to view the scene 20 rear of the vehicle 12, albeit via the semitransparent reflective surface of the rearview mirror 18, while facing the scene in front of the vehicle 12),
wherein the degree of impairment of the camera image is caused due to the contamination of the camera arrangement (Daujotas: [0003]; [0005]; [0025]; [0034]-[0035]; [0039]; [0041]-[0049]; ECU 22 of the rearview mirror 18 conducts a brightness level analysis to analyze the image data 24 output by the camera 16 to determine the luminance value of the scene 20 which determines if the scene 20 is darker than night, the camera is blocked/obstructed, the camera mode is useless, or not. Low luminance can be due to many sources, such as dirt, oil, grease, the convertible roof, other vehicles parts, other vehicle modules, etc.).

Daujotas fails to teach:
and the control unit detects a removal of the contamination or a non-contamination-related disturbance and, in response thereto, switches the output unit back on.

This feature is not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488